Citation Nr: 1430663	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  07-30 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to December 1975 and from October 1976 to July 1978. 

This appeal initially came before the Board of Veterans' Appeals  (Board) on appeal from a June 2006 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, denied service connection for posttraumatic stress disorder (PTSD) and depression.  The Veteran appealed the issues of service connection for PTSD and depression and, in a September 2011 decision, the Board confirmed the denial of service connection for PTSD while remanding the issue of service connection for depression for further development of the evidence.  In an April 2013 decision, the Board denied service connection for depression.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  While his case was pending at the Court, the VA's Office of General Counsel and the Veteran's representative filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's April 2013 decision.  The parties agreed that the Board had committed error by relying on a VA medical opinion that lacked adequate rationale for why the Veteran's depression was not aggravated beyond its natural progression during service.  In December 2013, the Court issued an Order vacating the April 2013 Board decision and remanded the issue to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted, the JMR indicates that the medical opinion utilized by the Board as a basis for denial of service connection for depression lacked adequate rationale.  The record includes evidence that the Veteran's depression existed prior to service, but was not noted on examination for enlistment into active duty.  As such, the presumption of soundness applies.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (2013).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (a), (b) (2013).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

The Board, in the September 2011 remand requested that the Veteran be evaluated to determine if there was clear and unmistakable evidence that the diagnosed major depressive disorder preexisted service and, if so, whether there was clear and unmistakable evidence that the pre-existing disorder was not aggravated beyond its natural progression.  Pursuant to this remand, an examination was conducted by VA in September 2011, with an October 2011 addendum.  This examination was found in the JMR to have an inadequate rationale to support the opinion that, while the Veteran's depression clearly and unmistakably pre-existed service, the depression clearly and unmistakably was not aggravated beyond the natural progression of the disease during active duty.  Under these circumstances, an additional opinion is necessary.  

It is additionally noted that the Veteran has provided a March 2014 medical opinion that the Veteran's depression had been aggravated during service.  Any additional medical opinion must discuss the March 2014 examination report.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo an appropriate examination. The examiner should be requested to provide a medical opinion that expressly addresses the following:

(a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that an acquired psychiatric disorder pre-existed the Veteran's active service.  

(b) If the answer to (a) is yes, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing acquired psychiatric disability was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease.

(c) If the answer to (a) or (b) is no, whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disability had its clinical onset during the Veteran's service or is otherwise related to any in-service disease, event, or injury. 

In responding to the above questions, the VA examiner should provide a detailed explanation of relevant facts and medical principles.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions and utilizing the correct standard of review ("clear and unmistakable" or "at least as likely as not (50 percent or greater probability)").  The examiner must discuss pertinent findings in the service records, to include the Veteran's hospitalizations during active service for drug and alcohol abuse in 1974 and 1978 and his deterioration in performance reports afterward and whether these events indicate an incremental permanent worsening of the pre-existing disorder.  The March 2014 private medical opinion must be specifically addressed by the examiner.  If after conducting the examination, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so.  

2.  Thereafter, the RO should readjudicate the issue of service connection for depression.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

